PER CURIAM.
This matter is before the Court on Petition for Approval of Conditional Guilty Plea to Consent Judgment and Entry of Final Order of Discipline to violations of Disciplinary Rules 1-102(A)(4); 1-102(A)(5); 2-103(A); 2-104; and Florida Bar Integration Rule, article XI, Rule 11.02(5). We approve the Petition, and Respondent Robert H. Wiggins is hereby suspended from the practice of law for a period of three months and one day. In addition, proof of rehabilitation shall be required for reinstatement. This suspension shall be effective June 29, 1981, thereby giving Respondent thirty (30) days to close out his practice and take the necessary steps to protect his clients. Respondent shall not accept any new business.
Costs in the amount of $573.50 are hereby taxed against the Respondent.
It is so ordered.
ADKINS, Acting C. J., and BOYD, OVERTON, ENGLAND and ALDERMAN, JJ., concur.